Title: From Thomas Jefferson to John Stuart Skinner, 4 October 1820
From: Jefferson, Thomas
To: Skinner, John Stuart


            Sir
            
              Monticello
              Oct. 4. 20.
            
          When I had the pleasure of seeing you here, you asked for a letter from mr Calvin Jones to mr Burton on the subject of the Scupernon wine, and supposing I had recieved it from mr Burton I searched my alphabetical files under his name, and not finding it, I concluded I no longer had it. on a visit since that to mr Eppes he informed me that it was himself who had sent it to me. on my return, examining my files under his name, I found and now inclose it to you. I will ask the favor of a copy of it when you shall have printed it, and I salute you with great respect.
            Th: Jefferson
          